Title: From Alexander Hamilton to John Daves, 18 March 1791
From: Hamilton, Alexander
To: Daves, John


Treasury DepartmentMarch 18th 1791.
Sir,
The President of the United States may have occasion to direct one of the Gentlemen of his family to apply to you for Cash, in exchange for notes of the Bank of North America, in the course of a tour which he intends to make thro’ the Southern States. Should any such application be made, you will immediately furnish the money for the notes, which the President may desire to have exchanged, out of the funds in your Office, whether the same shall have been included in your Weekly Return to this department or not.
I am, Sir,   Your Obt. Servant
A. Hamilton
John Daves Esqr.CollectorNew Bern N. C.
